DETAILED ACTION
	This Office action is responsive to communication received 12/06/2021 – Amendment; 01/20/2022 – Power of Attorney and Statement Under 37 C.F.R. §3.73. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on January 25, 2022.
The application has been amended as follows: 
	The following changes have been made in the claims to eliminate remaining instances of indefiniteness under 35 U.S.C. §112(b):
	IN THE CLAIMS:
	Claim 1 – line 7, before “bump”, the term --single-- has been INSERTED;
	Claim 1 – line 8, “an” has been CHANGED to --a single--; 
	Claim 17 – line 2, “may be” has been CHANGED to --is--;
	Claim 17 – line 3, “able to be” has been DELETED;
	Claim 18 – line 2, “can be” has been CHANGED to ---is--. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8, 10, 13, 15 and 17-19 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 4 in its entirety; scanned page 5, lines 9-19; scanned page 6, line 14 through scanned page 7, line 4; scanned page 7, lines 12-23; and scanned page 11 in its entirety, and received with the REMARKS of 12/06/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711